Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 25, 2022, claims 1-12 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.

Information Disclosure Statement

 	The information disclosure statements filed January 25, 2022 have been considered.


Claim Objections

 	Claims 3-5, 8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 11251361 [‘361]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘361
1. A method for fabricating an electronic device, the method comprising: forming a variable resistance element over a substrate; and forming a blocking layer on at least sidewalls of the variable resistance element, wherein the blocking layer includes a layer that is substantially free of nitrogen, oxygen or a combination thereof.

1. An electronic device comprising a semiconductor memory, wherein the semiconductor memory includes: a substrate; a variable resistance element formed over the substrate and exhibiting different resistance values representing different digital information, the variable resistance element including a free layer having a variable magnetization direction, a pinned layer having a fixed magnetization direction and a tunnel barrier layer interposed between the free layer and the pinned layer; and a blocking layer disposed on at least sidewalls of the variable resistance element, wherein the blocking layer includes a layer that is substantially free of nitrogen, oxygen or a combination thereof, and wherein the blocking layer is structured to block diffusion of gases including O.sub.2, H.sub.2O, N.sub.2 or a combination thereof to the variable resistance element.
2. The method of claim 1, wherein the blocking layer includes a material that blocks diffusion of gases including O2, H20, N2 or a combination thereof to the variable resistance element.
See claim 1.
6. A method for fabricating an electronic device, the method comprising: forming a variable resistance element over a substrate; forming a blocking layer on at least sidewalls of the variable resistance element; and forming a protective layer on at least sidewalls of the blocking layer, wherein the blocking layer includes a layer that is substantially free of nitrogen, oxygen or a combination thereof.

8. An electronic device comprising a semiconductor memory, wherein the semiconductor memory comprises: a substrate; a variable resistance element formed over the substrate and exhibiting different resistance values representing different digital information, the variable resistance element including a free layer having a variable magnetization direction, a pinned layer having a fixed magnetization direction and a tunnel barrier layer interposed between the free layer and the pinned layer; a blocking layer disposed on at least sidewalls of the variable resistance element; and a protective layer disposed on at least sidewalls of the blocking layer, wherein the blocking layer includes a layer that is substantially free of nitrogen, oxygen or a combination thereof, and wherein the blocking layer is configured to block diffusion of gases including O.sub.2, H.sub.2O, N.sub.2 or a combination thereof to the variable resistance element.
7. The method of claim 6, wherein the blocking layer includes a material that blocks diffusion of gases including O2, H20, N2 or a combination thereof to the variable resistance element.
See claim 8.
10. The method of claim 6, wherein the protective layer includes a nitride layer, an oxide layer, or a combination thereof.
9. The electronic device of claim 8, wherein the protective layer includes a nitride layer, an oxide layer, or a combination thereof.
11. The method of claim 6, wherein the blocking layer is disposed on sidewalls of the variable resistance element and over the variable resistance element, and over an exposed surface of the substrate, and the protective layer is disposed to cover the blocking layer.

10. The electronic device of claim 9, wherein the blocking layer is disposed on sidewalls of the variable resistance element and over the variable resistance element, and over an exposed surface of the substrate, and the protective layer is disposed to cover the blocking layer.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘361, in that patent '361 recites the structure of the variable resistance element – specifically including: a free layer, a pinned layer, and a tunnel barrier layer.  However, both claims recite a device that are formed in the same way.
For similar reasons, claims 2, 6,  7, 10, and 11are rejected over claims 1 and 8-10 of patent ‘361.

	
Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US Patent Application # 20150092481].
With respect to claim 1, Lee et al. disclose a method for fabricating an electronic device [fig. 2a], the method comprising: forming a variable resistance element [100] over a substrate [11]; and forming a blocking layer [20a – pars. 0039-0049] on at least sidewalls of the variable resistance element, wherein the blocking layer includes a layer that is substantially free of nitrogen, oxygen or a combination thereof.  In the cited sections, Lee et al. indicated that the “blocking layer” “… layer 20A may include a  ferromagnetic material or anti-ferromagnetic material.  In some embodiments, the magnetic compensation layer 20A may include a material having horizontal magnetization, for example, a ferromagnetic material such as Co, Fe, Ni, or Nb or a mixture thereof.”

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US Patent Application # 20150092481].
With respect to claim 6, Lee et al. disclose a method for fabricating an electronic device [fig. 2a], the method comprising: forming a variable resistance element [100] over a substrate [11]; forming a blocking layer [19 – pars. 0039-0049] on at least sidewalls of the variable resistance element; and forming a protective layer [20a – 0039-0049] on at least sidewalls of the blocking layer, wherein the blocking layer includes a layer that is substantially free of nitrogen, oxygen or a combination thereof.  In the cited sections, Lee et al. indicated that the “blocking layer” “… layer 20A may include a  ferromagnetic material or anti-ferromagnetic material.  In some embodiments, the magnetic compensation layer 20A may include a material having horizontal magnetization, for example, a ferromagnetic material such as Co, Fe, Ni, or Nb or a mixture thereof.”


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, the forming of the blocking layer includes a gas soaking process, and wherein gases used for the gas soaking process include silane (SiH4), trisilyl amine (TSA) or a combination thereof.
-with respect to claim 4, the forming of the blocking layer includes a pre-treatment process and a deposition process, and wherein gases used for the pre-treatment process include hydrogen (H2), ammonia (NH3) or a combination thereof, and gases used for the deposition process include a combination of silane (SiH4), hydrogen (H2) and argon (Ar), or a combination of trisilyl amine (TSA), hydrogen (H2) and argon (Ar).
-with respect to claim 5, after forming the blocking layer, performing an ion beam etching (IBE) process on the resultant structure.
-with respect to claim 8, the forming of the blocking layer includes a gas soaking process, and wherein gases used for the gas soaking process include silane (SiH4), trisilyl amine (TSA) or a combination thereof.
-with respect to claim 9, the forming of the blocking layer includes a pre-treatment process and a deposition process, and wherein gases used for the pre-treatment process include hydrogen (H2), ammonia (NH3) or a combination thereof, and gases used for the deposition process includes a combination of silane (SiH4), hydrogen (H2) and argon (Ar), or a combination of trisilyl amine (TSA), hydrogen (Hz) and argon (Ar).
-with respect to claim 12, after forming the blocking layer, performing an ion beam etching (IBE) process on the resultant structure.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 28, 2022